Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0214930 A1 to Betts et al. (newly cited by Examiner), hereinafter referred to as “BETTS”.
Regarding Claims 1 and 6, BETTS teaches a fuel cell vehicle (see vehicle 100 including fuel cell system 120 in [0038]) and a method using a fuel cell vehicle (see methods involving use of fuel cell system 120 discussed in [0044-0047], the fuel cell vehicle comprising: 
a fuel cell (see fuel cell stack 150); 
a hydrogen tank configured to supply hydrogen to the fuel cell (see hydrogen storage tank 152 storing hydrogen gas connected thereto in [0043]; FIG 3; see alternate embodiment comprising fuel cell 300 having hydrogen storage tank 152 in [0060-0061]; FIG 9); 
a driving motor driven with electric power generated by the fuel cell (see electric motor 112  in [0036-0038] receiving electrical energy from a battery system 114 over a vehicle propulsion bus 116 and the electrical power produced by fuel cell is coupled to vehicle propulsion bus 116); 
a power feeder configured to supply the electric power generated by the fuel cell to an external load (see fuel cell system 120 as providing power to trickle charge batteries 118 of battery system 114, providing power to vehicle propulsion bus 116, or providing power to one or more auxiliary devices of vehicle 100, including air conditioning system (which is notably exampled in [0021] of the instant specification), heating system, DC appliances, and other devices onboard vehicle 100 in [0055]).
vehicle propulsion bus 116 supplying energy to electric motor 112 from fuel cell system 120 in [0036-0038]; and 
a controller 170 configured to control an operation mode of the fuel cell vehicle between a drive mode that supplies electric power to the driving motor and a power feed mode that supplies electric power to the power feeder (see controller 170 [0048-0055] controlling the operation of fuel cell system 120 by activating the fuel cell system 120 to transfer heat to the battery system and stopping the transfer of heat; see alternate embodiments of controller function in [0058-0066]), wherein 
the controller is configured to: 
obtain current location information with regard to a current location of the fuel cell vehicle (see GPS in [0103]), and planning software 812 wherein operator can input suitable designation identifiers and further alert the operator if the battery range is below the set point range as disclosed in [0101-0108]). 
The planning software taught by BETTS determines the battery requirements for the future trip by determining a time needed preceding the time of departure based on the current temperature of batteries 118 to obtain the desired temperature of the batteries, and further 
Planning software further determines range of batteries 118 based on current battery condition of batteries, determines and alerts the operator if range is less than setpoint range (see [0107]), and can further include memory to predict future trips based on past driving patterns to alert the operator if the range of batteries is below setpoint range of future trip (see [0108]).
While BETTS is not specific to including supply position information with regard to a supply position where the fuel cell vehicle receives a supply of hydrogen, with the planning software having memory to predict future trips, it can be reasonably be assumed that the planning software and GPS are suitable to achieve this effect. 
Regarding Claim 2, BETTS teaches a display unit, wherein the controller causes the power feedable period to be displayed on the display unit (see controller 170 operatively coupled to a display 802 which provides operation information in [0098]; see FIG 21, 22).
Regarding Claims 3 and 4, BETTS teaches vehicle 100 being connected with a terminal device (see output devices) by wired communication or by wireless communication, wherein the controller causes the power feedable period to be displayed in the terminal device (see output devices being suitable devices for providing information to the operator in [0098]; see also FIG 21; see alternative including remote computing device 830 in [0101-0103]). BETTS further teaches the controller 170 including processing information regarding the current location information via GPS system (see [0103] and see further, planning software in [0102-0108]).
Regarding Claim 5,.
Claims 1-6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0214930 A1 to Betts et al. (newly cited by Examiner), hereinafter referred to as “BETTS” in further view of US 2019/0308510 A1 to Beaurepaire et al. (newly cited by Examiner), hereinafter referred to as “BEAUREPAIRE”.
Regarding Claims 1 and 6, BETTS teaches a fuel cell vehicle (see vehicle 100 including fuel cell system 120 in [0038]) and a method using a fuel cell vehicle (see methods involving use of fuel cell system 120 discussed in [0044-0047], the fuel cell vehicle comprising: 
a fuel cell (see fuel cell stack 150); 
a hydrogen tank configured to supply hydrogen to the fuel cell (see hydrogen storage tank 152 storing hydrogen gas connected thereto in [0043]; FIG 3; see alternate embodiment comprising fuel cell 300 having hydrogen storage tank 152 in [0060-0061]; FIG 9); 
a driving motor driven with electric power generated by the fuel cell (see electric motor 112  in [0036-0038] receiving electrical energy from a battery system 114 over a vehicle propulsion bus 116 and the electrical power produced by fuel cell is coupled to vehicle propulsion bus 116); 
a power feeder configured to supply the electric power generated by the fuel cell to an external load (see fuel cell system 120 as providing power to trickle charge batteries 118 of battery system 114, providing power to vehicle propulsion bus 116, or providing power to one or more auxiliary devices of vehicle 100, including air conditioning system (which is notably exampled in [0021] of the instant specification), heating system, DC appliances, and other devices onboard vehicle 100 in [0055]).
vehicle propulsion bus 116 supplying energy to electric motor 112 from fuel cell system 120 in [0036-0038]; and 
a controller 170 configured to control an operation mode of the fuel cell vehicle between a drive mode that supplies electric power to the driving motor and a power feed mode that supplies electric power to the power feeder (see controller 170 [0048-0055] controlling the operation of fuel cell system 120 by activating the fuel cell system 120 to transfer heat to the battery system and stopping the transfer of heat; see alternate embodiments of controller function in [0058-0066]), wherein 
the controller is configured to: 
obtain current location information with regard to a current location of the fuel cell vehicle (see GPS in [0103]), and planning software 812 wherein operator can input suitable designation identifiers and further alert the operator if the battery range is below the set point range as disclosed in [0101-0108]). 
The planning software taught by BETTS determines the battery requirements for the future trip by determining a time needed preceding the time of departure based on the current temperature of batteries 118 to obtain the desired temperature of the batteries, and further determines the expected range of the vehicle based on the current location of the vehicle when the operator specifies a destination for the vehicle (see [103]). 
Planning software further determines range of batteries 118 based on current battery condition of batteries, determines and alerts the operator if range is less than setpoint range (see [0107]), and can further include memory to predict future trips based on past driving patterns to alert the operator if the range of batteries is below setpoint range of future trip (see [0108]).
While BETTS is not specific to including supply position information with regard to a supply position where the fuel cell vehicle receives a supply of hydrogen, with the planning software having memory to predict future trips, it can be reasonably be assumed that the planning software and GPS are suitable to achieve this effect. BETTS is general to the controller supplying information regarding the remaining amount of hydrogen stored in the hydrogen tank by merely informing and alerting the operator if the battery range is less than the set point range (see [0107]). 
Therefore, BEAUREPAIRE is relied upon for its teaching of user equipment (UE) device 113 having an energy management platform 105, a data module 301, prediction module 303, recommendation module 305, and output module 307 (see [0039]) wherein the UE is configured with various sensors for generating or collecting environmental sensor data, specifically the sensors including a GPS to obtain geographic coordinates from satellites for determining current location and 
One having skill in the art as of the effective filing date of the claimed invention would be motivated to modify BETTS with the teachings of BEAUREPAIRE in order to reduce range anxiety by more intuitively represent the remaining charge or fuel level and can recommend and automatically book charging stations along a commute or journey at a suitable time and duration (see BEAUREPAIRE [0072]).
Regarding Claim 2, BETTS teaches a display unit, wherein the controller causes the power feedable period to be displayed on the display unit (see controller 170 operatively coupled to a display 802 which provides operation information in [0098]; see FIG 21, 22).
Regarding Claims 3 and 4, BETTS teaches vehicle 100 being connected with a terminal device (see output devices) by wired communication or by wireless communication, wherein the controller causes the power feedable period to be displayed in the terminal device (see output devices being suitable devices for providing information to the operator in [0098]; see also FIG 21; see alternative including remote computing device 830 in [0101-0103]). BETTS further teaches the controller 170 including processing information regarding the current location information via GPS system (see [0103] and see further, planning software in [0102-0108]).
Regarding Claim 5, while BETTS is not specific to the fuel cell vehicle being a mobile vending vehicle, and the controller having the power feedable period to be displayed as business hours of mobile vending, the planning software comprised in vehicle 100 setting alerts to the operator and associated remote computing devices 830 if battery range is below setpoint range, and the display provided operation information to operator [0098-0108] meets the limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140347018 A1 to Boblett et al. teaches a method for automatically charging the battery pack of an electric vehicle in accordance with a set of location sensitive charging instructions.
US 20170282906 A1 to ABE et al. teaches a vehicle having a travel distance calculated from a travel distance meter, and a display device displaying the calculated display cruising distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723